Military fay; limitation of actions. — Plaintiff, a Regular Army officer, was commissioned a Second Lieutenant Infantry in 1918 and was dismissed from the Army on August 7, 1919. He applied to the Army Board for Correction of Military Records for correction of his records to show “his rank as Second Lieutenant in the regular Army of the United States and that he be restored to duty and be paid the pay to which his change in grades in rank would have entitled him.” In September 1969 the Board denied plaintiff’s request for relief. Alleging that his dismissal was wrongful, illegal and unlawful, plaintiff filed his petition in this court on August 30, 1971, seeking active duty pay from August 7, 1919 to the date of judgment. This case comes before the court on defendant’s motion to dismiss the petition and on plaintiff’s motion for call as set forth at page 7 of the response to defendant’s motion. Upon consideration thereof, without oral argument, the court concludes that plaintiff’s alleged claim is barred by the statute of limitations, 28 U.S.C. § 2501. See Mathis v. United States, 183 Ct. Cl. 145, 391 F. 2d 938 (1968), rehearing granted on another ground, 183 Ct. Cl. 150, 394 F. 2d 519 (1968), 190 Ct. Cl. 925, 421 F. 2d 703 (1970). On March 3, 1972, by order, the court denied plaintiff’s motion for call, granted defendant’s motion to dismiss, and dismissed the petition.